DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "table rotation mechanism", "cutting unit", and "cleaning unit" in claim 1 and "horizontal movement mechanism" and "spindle unit" in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1-3 are drafted in a way that obfuscate the line between specific structural claim limitations and functional limitations such that the specific subject matter being claimed would be unclear to a person having ordinary skill in the art. A non-exhaustive selection of exemplary claim language includes:
claim 1: " a chuck table that has a ring-shaped groove with an outer diameter smaller than an outer diameter of a wafer and causes the ring-shaped groove to communicate with a suction source" - it is unclear how the chuck table causes the groove to communicate with a suction source.
claim 2: "a landing area of the high-pressure water jetted from the cleaning nozzle is positioned to the region outside the ring-shaped groove in the upper surface of the chuck table and the upper surface of the chuck table including the ring-shaped groove by the horizontal movement mechanism, and cleaning is executed" - it is unclear what is doing the cleaning.
claim 3: "cleaning is executed by the sponge to which the cleaning water is supplied from the nozzle for sponge." - this limitation appears to be structured for a method, while the claim is for an apparatus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atendido et al. (JP 2017191911, "Atendido").
1. Atendido teaches an edge trimming apparatus (see fig. 4) comprising: 
a chuck table (16) that has a ring-shaped groove (20b) with an outer diameter smaller than an outer diameter of a wafer (20b is smaller than wafer 11, see fig. 4a) and causes the ring-shaped groove to communicate with a suction source (24) to hold under suction a lower surface of the wafer by the ring-shaped groove (via suction path 18 and valve 22, see fig. 4a); 
a table rotation mechanism that rotates the chuck table (holding table connected to a rotation drive source, see included translation of Atendido page 2, second-to-last paragraph); 
a cutting unit (26) that rotates a spindle (48) on which a cutting blade (50) is mounted and annularly cuts a circumferential part of the wafer held by the chuck table (fig. 4a shows the blade cutting the periphery of the wafer 11 as the table rotates.); and 
a cleaning unit (66) that cleans a region outside the ring-shaped groove in an upper surface of the chuck table and the upper surface of the chuck table including the ring-shaped groove (cleaning unit 66 is positioned above carrier 16 and capable of cleaning all upper surfaces of the chuck table, see fig. 6), 
wherein 
the cleaning unit is positioned to the region outside the ring-shaped groove in the upper surface of the chuck table and the upper surface of the chuck table including the ring-shaped groove (66 positioned outside table and extended in as needed, see figs. 5 and 6), and 
the chuck table is rotated by the table rotation mechanism, to clean the region outside the ring-shaped groove in the upper surface of the chuck table and the upper surface of the chuck table including the ring-shaped groove (chuck table is capable of rotation and cleaner is capable of being positioned above table to clean as described, see figs. 5 and 6).

3. Atendido teaches the edge trimming apparatus according to claim 1, wherein 
the cleaning unit (66) includes 
a sponge (cleaning member 74) and 
a nozzle for sponge that supplies cleaning water to the sponge (nozzle 72a, see fig. 3), and 
the sponge is positioned to the region outside the ring-shaped groove in the upper surface of the chuck table and the upper surface of the chuck table including the ring-shaped groove, and cleaning is executed by the sponge to which the cleaning water is supplied from the nozzle for sponge (sponge 74 is on 66, which may be moved relative to platform 16 such that it is positioned to the region outside the ring-shaped groove in the upper surface of the chuck table and the upper surface of the chuck table including the ring-shaped groove, and cleaning is executed by the sponge, see figs. 1, 5, and 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Atendido as applied to claim 1 above, and further in view of Chen et al. (US 10703016, "Chen").
2. Atendido teaches the edge trimming apparatus according to claim 1, further comprising: 
a horizontal movement mechanism that moves the cutting unit in a center axis direction of the spindle (processing unit moving mechanism 30 includes y-axis movement capability, see fig. 1 and translation of Atendido page 3 paragraphs 2-4), 
wherein 
the cutting unit (26) includes 
a spindle unit that rotates the spindle to which a mount on which the cutting blade is mounted is coupled (26 includes a motor to rotate the spindle, see translation of Atendido page 3 paragraph 7).
Atendido does not teach the presence of a blade cover that surrounds the mount and the cutting blade, or that the cleaning unit includes a cleaning nozzle that is mounted on the blade cover and jets high-pressure water in a downward direction, and 
a landing area of the high-pressure water jetted from the cleaning nozzle is positioned to the region outside the ring-shaped groove in the upper surface of the chuck table and the upper surface of the chuck table including the ring-shaped groove by the horizontal movement mechanism, and cleaning is executed.
However, Chen teaches a cutting unit for wafer processing (106, see Chen fig. 1) includes 
a spindle unit that rotates the spindle to which a mount on which the cutting blade is mounted is coupled (spindle 130 holds cutting blade 128, see Chen fig. 1);
a blade cover that surrounds the mount and the cutting blade (cover on outer perimeter of 106, see Chen fig. 1);
a cleaning nozzle that is mounted on the blade cover and jets high-pressure water in a downward direction (nozzles 132, 136, and 138, eject water see Chen fig. 1 and col. 4 lines 40-55; water is high pressure, see Chen col. 6 lines 16-30).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Chen with the device of Atendido such that a landing area of the high-pressure water jetted from the cleaning nozzle is positioned to the region outside the ring-shaped groove in the upper surface of the chuck table and the upper surface of the chuck table including the ring-shaped groove by the horizontal movement mechanism, and cleaning is executed; as doing so would result in enhanced cutting and reduced chemical corrosion (see Chen col. 3 lines 46-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng (US 10695952), Yoshimura et al. (US 6494197), Freund et al. (US 6205994), Steere, Jr. (US 5189843), Wirzet al. (US 4407262), and Nakamura (US PGPub 2008/0280421) teach relevant aspects of wafer cutting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723